In a matrimonial action in which the parties were divorced by judgment dated April 24, 1975, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Kitson, J.), dated May 12, 1989, as amended May 22, 1989, which granted the defendant’s motion, inter alia, to modify the judgment of divorce by vacating the provision thereof awarding her and the parties’ two children exclusive occupancy of the marital residence.
Ordered that the order, as amended, is affirmed, with costs.
Contrary to the plaintiff’s contention, we find that the defendant’s request to modify the parties’ judgment of divorce to vacate the provision which granted the plaintiff and the parties’ children exclusive occupancy of the marital residence was properly granted for reasons stated by Justice Kitson (see, Sherman v Sherman, 168 AD2d 550 [decided herewith]).
The plaintiff’s other contentions are without merit. Thompson, J. P., Lawrence, Eiber and Ritter, JJ., concur.